DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0121142 A1 (hereunder Heismann).
With respect to independent claim 1, in Fig. 3 Heismann teaches a photodetector comprising:
at least four phodetectors are shown arranged one-dimensionally or two-dimensionally as shown in Fig. 6 and each configured to generate a detection signal in response to incidence of light; and
a single output terminal 20 configured to output the detection signal generated in each of the N photodetection pixels, wherein each of the N photodetection pixels includes an avalanche photodiode 17 operating in Geiger mode as disclosed in paragraph [0052], and a quenching resistor 18 connected in series to the avalanche photodiode, but is silent with 
the N photodetection pixels are configured to output detection signals having time waveforms different from each other.
Howerever, Heismann teaches two groups 22, 24 configured to output detection signals having time waveforms different from each other as shown in Fig. 5. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Heismann so as to have the limitation of “the N photodetection pixels are configured to output detection signals having time waveforms different from each other” in order to fabricate position-sensitive detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 2 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heismann, and further in view of US 2011/0108702 A1 (hereunder Jackson).
The teaching of Heismann has been discussed above.
With respect to dependent claim 2, Heismann is silent with wherein the quenching resistors of the N photodetection pixels have resistance values different from each other.
	In paragraph [0046 – 0049] Jackson teaches different quenching resistances. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Heismann in order to have desired response times for each photodiode. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 3 – 4,  in paragraph [0019] Jackson teaches wherein each of the N photodetection pixels includes a frequency filter connected in series between the quenching resistor and the output terminal, and the frequency filters of the N photodetection pixels have frequency characteristics different from each other and wherein the frequency filters of the N photodetection pixels are high-pass filters, low-pass filters as disclosed in paragraph [0019], or band-pass filters having cutoff frequencies different from each other.
With respect to dependent claim 5, Jackson teaches in Fig. 6 wherein each of the N photodetection pixels includes a capacitor see paragrapsh [0047 – 0049] connected in parallel to the avalanche photodiode, but is silent with the capacitors of the N photodetection pixels have capacitance values different from each other. However, Jackson teaches changing values of C in paragraph [0050]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Heismann modified by Jackson in order to have different filter for each KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heismann, and further in view of US 2001/0020863 A1 (hereunder Cova).
The teaching of Heismann has been discussed above.
With respect to dependent claim 6, as discussed above Heismann teaches a photodetection device comprising: a photodetector according to Claim 1 but is silent with a time waveform measurement unit configured to measure the time waveform of the detection signal output from the output terminal of the photodetector; and an analysis unit configured to obtain a time constant indicating the time waveform of the detection signal based on a measurement result by the time waveform measurement unit.
	In Fig. 1 Cova teaches a generic electronic circuit with a comparator to detect the arrival time of a pulse. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Heismann in order to measure time constant of desired pulse. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heismann modified by Cova, and further in view of Jackson.
The teaching of Heismann modified by Cova has been discussed above.
With respect to dependent claim 8, Heismann is silent with wherein the analysis unit is configured to determine, based on the time constant, which one of the N photodetection pixels has output the detection signal.
As discussed above Jackson teaches having a different time constant for each photodiode. And as discussed above Cova teaches measuring the time constant. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Heismann modified by Cova in order to detect origins of desired pulses. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 7, the prior art of record fails to teach or reasonably suggest:
wherein the time waveform measurement unit includes:
a first comparator configured to compare the detection signal with a first threshold voltage and outputting output a first digital signal having a first time width corresponding to a time during which a voltage value of the detection signal exceeds the first threshold voltage; a first time width measurement device configured to measure the first time width of the first digital signal;
a second comparator configured to compare the detection signal with a second threshold voltage different from the first threshold voltage and output a second digital signal having a second time width corresponding to a time during which the voltage value of the detection signal exceeds the second threshold voltage; and a second time width measurement device for measuring configured to measure the second time width of the second digital signal, and wherein
the analysis unit obtains is configured to obtain the time constant of the detection signal based on the first time width and the second time width.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2/17/2021